Title: Enclosure: John Jay to Edmund Randolph, 22 August 1794
From: Jay, John
To: Randolph, Edmund


          
            No. 14
            Sir,
            London 23rd August 1794.
          
          When you shall have received my letter enclosing copies of my Representation to Lord Grenville on the subject of Captures, and of his Answer; and a subsequent Letter enclosing a Copy of the order of Council, respecting Appeals and Claims; you will perceive that they who wish to prosecute either, should without Delay appoint Agents here to manage their Business; and to whom I may deliver such papers in my possession as relate to

those Cases of Capture which may be committed to their Care and Direction.
          I am inclined to think that the order of Council alone, will not be satisfactory to the Claimants; and therefore that the Representation, and the answer to it, and perhaps my Letter No. 10 of the 2d of August covering them, should be published at large—but of this the President and you who are on the Spot, will be better able to judge than I can be.
          I heard yesterday that Mr Monroe had arrived at Paris. Be so good as to inform me from time to time which of my Letters, and also the Duplicates (for of some, Duplicates have been sent) come to your Hands. I have the honor to be, with great respect Sir, &c.
          
            John Jay
          
        